Citation Nr: 0319536	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  02-07 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) the Winston-
Salem, North Carolina, which denied the veteran's claims for 
increased ratings for his service-connected PTSD and migraine 
headaches.  


REMAND

I.  Increased Rating for PTSD

The veteran is seeking a higher rating for his PTSD because 
he feels anxious and depressed, has difficulty sleeping 
(insomnia) due to nightmares, has intrusive thoughts and 
recollections, an exaggerated startle response, and 
hypervigilance.  

The veteran's service-connected mental illness has been 
variously rated and characterized since he was in the 
military.  Service connection initially was granted for a 
psychoneurosis described as anxiety, as a residual of a 
concussion, and rated as 10 percent disabling as of April 19, 
1948.  Subsequently, in December 1949, the RO increased the 
rating from 10 to 30 percent.  In a statement in support of 
claim, dated in January 2001, the veteran requested service 
connection for PTSD.  And in July 2001, the RO changed the 
diagnosis for his already service-connected psychiatric 
disorder to PTSD and confirmed the 30 percent rating for it.  

The veteran's PTSD was most recently evaluated on a VA 
psychiatric examination in May 2001.  This examination is 
deemed inadequate for rating purposes because it appears that 
the examination's primary purpose was to determine whether 
the veteran's formerly rated psychoneurosis disorder, as 
residual of a concussion, had developed into PTSD, which the 
examiner determined that it had.  Therefore, at that time, 
the critical issue was whether the veteran had PTSD, not the 
nature and extent of his psychiatric disorder.  The entire 
examination appears to be a reiteration of the veteran's 
subjective complaints, rather than objective clinical 
findings of his current mental status.  Significantly, the 
examiner did not provide detailed mental status examination 
findings necessary to properly evaluate the severity of the 
PTSD 
vis-à-vis the rating criteria set forth under 38 C.F.R. Part 
4.  Particularly, there were no findings as to the veteran's 
affect, his ability to understand complex commands, his 
judgment, his abstract thinking, or any disturbances of 
motivation and mood.  A psychiatric examination is needed to 
delineate the symptoms attributable to his service-connected 
PTSD and to obtain an opinion as to the severity of this 
disorder.  This includes, for example, providing his Global 
Assessment of Functioning (GAF) score.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, a new examination to evaluate the extent of 
impairment caused by his PTSD is required.  Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment of the 
disability since the previous examination); see also Waddell 
v. Brown, 5 Vet. App. 454 (1993).  


II.  Increased Rating for Migraine Headaches

The veteran's claim for an increased rating for his migraine 
headaches was received in January 2001.  He believes he 
deserves a higher rating.  In his substantive appeal, 
received in June 2002, he indicated that he experiences 
throbbing pain on both sides of his head-lasting from merely 
a few hours to several days at a time.  He also reported 
experiencing at least 2 to 4 headaches per week, and he said 
they usually occur with nausea and vomiting.  He further 
alleged that bright lights and noises exacerbate his 
headaches, that he experiences blurry vision too, and that 
the only way he gets relief is to lie down in a cool, quiet 
and dark room.  On occasion, he said, his headaches are 
simply unbearable.  

The veteran's migraine headaches are currently rated as 30 
percent under Diagnostic Code 8100.  Under Diagnostic Code 
8100, a 30 percent evaluation is contemplated where there are 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  A 50 percent 
evaluation, the highest rating available under Diagnostic 
Code 8100, is warranted upon a showing of very frequent 
migraine headaches, which are completely prostrating, and 
prolonged attacks productive of severe economic 
inadaptability.  Id.  

In connection with his claim, the veteran underwent a VA 
neurological evaluation in May 2001.  At that time, it was 
noted he suffered from headaches.  Also discussed were the 
symptoms he reportedly experiences associated with them.  
However, the examination report does not specifically address 
the criteria for evaluating migraine headaches as set forth 
in the VA's Schedule for Rating Disabilities (Rating 
Schedule) at 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2002).  
The VA examiner did not address the frequency or duration of 
the veteran's headaches or whether he experiences 
"prostrating" attacks.  And the Board cannot rate the 
veteran's headaches on factors other than those listed in the 
rating schedule.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994), citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  Consequently, the case must be remanded to the RO to 
schedule him for further medical evaluation addressing the 
applicable rating criteria.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
actions required by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its 
implementing regulations are completed as 
to the issues of the veteran's 
entitlement to higher ratings for his 
PTSD and migraine headaches.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, 
will be obtained by him and what 
evidence, if any, will be obtained by VA 
on his behalf.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); 
Quartuccio, 16 Vet. App 183, 186-87 
(2002).  

2.  Obtain the names and addresses of all 
medical care providers, VA as well as 
non-VA, who have treated the veteran for 
PTSD or migraine headaches since 
June 2002.  After securing any necessary 
releases, obtain these records.  Also 
obtain his treatment records from the 
Salem, Virginia, VA Medical Center 
(VAMC).  Any and all VA treatment records 
not already on file must be obtained 
regardless of whether the veteran 
responds to the foregoing request.  All 
records obtained should be associated 
with the other evidence in the claims 
file.  

3.  Schedule the veteran for a VA 
psychiatric examination to obtain a 
medical opinion concerning the severity 
of his PTSD.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be 
reported in detail.  A social, 
educational and work history should be 
obtained.  The claims folder must be made 
available to the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
The examiner's objective clinical 
findings must address the applicable 
rating criteria with respect to 
impairment due to PTSD.  The examiner 
should report a multiaxial diagnosis 
identifying all current mental disorders, 
and offer an opinion as to the extent to 
which the veteran's service-connected 
PTSD, exclusive of any other disability, 
interferes with his ability to establish 
and maintain relationships, and causes 
any reduction in his initiative, 
efficiency, flexibility, and reliability 
levels.  The examiner should also provide 
an opinion as to the degree of social and 
industrial impairment due to the PTSD, 
should assign a numerical score on the 
GAF Scale and include an explanation of 
the numerical score assigned, and should 
estimate, if feasible, the proportion of 
the global disability which is 
attributable to PTSD alone.  The examiner 
should offer an opinion as to whether the 
veteran's service-connected PTSD renders 
him unemployable, given his education and 
work experience.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  Also schedule the veteran for an 
appropriate VA examination to obtain a 
medical opinion concerning the severity 
of his migraine headaches.  All studies 
deemed appropriate should be performed 
and all findings should be set forth in 
detail.  The claims folder and a copy of 
this remand must be made available 
for a review of his pertinent medical 
history, and the evaluating physician 
should confirm that he or she has 
reviewed the claims folder.  Taking into 
account the observations made in the 
examination, along with all the medical 
evidence of record, the examiner should 
respond specifically to each of the 
following questions:

(a.) Does the veteran have prostrating 
attacks that are characteristic of 
migraine?

(b.) If the veteran has prostrating 
attacks that are characteristic of 
migraine, are such attacks very 
frequently completely prostrating and 
prolonged?

(c) If the veteran's headaches are found 
to be representative of characteristic 
prostrating attacks, the VA examiner 
should indicate whether these attacks are 
productive of severe economic 
inadaptability.

If the examiner determines that it simply 
is not feasible to respond to any of the 
above questions, then he/she should 
explain why this is not possible.  The 
complete rationale for all opinions 
expressed should be discussed, and 
relevant information from the claims file 
identified.  

4.  Ensure that all development actions 
have been completed to the extent 
possible, including responses to the 
questions posed for the VA examiners.  If 
any development is incomplete, take 
appropriate corrective action.  38 C.F.R. 
§ 4.2 (2002) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  Then readjudicate the veteran's 
claims for higher ratings for his PTSD 
and migraine headaches.  If the claims 
continue to be denied, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond.

Upon completion of the above, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  No action is required of the veteran until he 
receives further notice.  By this REMAND the Board intimates 
no opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
REMAND are to further develop the record and to accord 
the veteran due process of law.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




